 

Exhibit 10.9

ADMINISTRATION SERVICES AGREEMENT

 

THIS ADMINISTRATION SERVICES AGREEMENT (the “Agreement”) is made as of the date
set forth on the signature page hereto, by and between CIG SERVICES LLC (“CIG
Services”), and COMMUNICATIONS INFRASTRUCTURE GROUP LLC, a Delaware limited
liability company (the “Company”).  

WHEREAS, CIG Services desires to render administration, management, and general
office operations services to the Company; and

WHEREAS, the Company desires to avail itself of the expertise of CIG Services.

NOW, THEREFORE, the parties hereto agree as follows:

1.         Appointment.

            The Company hereby appoints CIG Services to render the management
services described in Section 2 hereof for the term of this Agreement and CIG
Services accepts such appointment subject to the terms and conditions herein.  

2.         Services.

            CIG Services shall comprehensively provide to the Company any and
all services pertaining to the management, administration and general office
operation of the Company (collectively, the “Services”).  CIG Services may
render the Services to the Company, by and through such of CIG Services’
officers, directors, employees, agents, representatives, attorneys, accountants,
consultants and any and all other service providers and persons whom CIG
Services’ deems necessary and advisable for the purpose of accomplishing such
Services, including, without limitation, any and all employees co-employed by
CIG Services together with the Company, or any other organization. 

3.         Fees.

            In consideration of the rendering of the Services contemplated by
Section 2(a) hereof, the Company agrees to pay to CIG Services a quarterly fee
to be negotiated and agreed upon as soon as reasonably feasible.

4.         Overhead and Expenses

            CIG Services shall pay any and all fees, costs, expenses and
disbursements of any and all nature or kind related to provision of the
Services, including, without limitation, all rent, overhead, vendor costs,
suppliers costs, service provider cost and all other costs and expenses
associated with ordinary course of business management, administration and
office operations of the Company, and including further, without limitation, all
fees, costs, expenses and disbursements associated with that certain Employee
Services Agreement entered into as of even date herewith between CIG Services
and the Company.

 

--------------------------------------------------------------------------------

 

ADMINISTRATION SERVICES AGREEMENT

5.         Term

            This Agreement shall be in effect on the date hereof and shall
continue until the earlier of December 31, 2011 or the acquisition of the
Company by Cyber Supply, Inc.  (the “Term”). 

6.         General.

(a)                No amendment or waiver of any provision of this Agreement, or
consent to any departure by either party from any such provision, shall be
effective unless the same shall be in writing and signed by the parties to this
Agreement.

(b)               This Agreement and the rights of the parties hereunder may not
be assigned without the prior written consent of the parties hereto.

(c)                Any and all notices hereunder shall, in the absence of
receipted hand delivery, be deemed duly given upon confirmation of receipt or
refusal of delivery, if the same shall be sent by registered or certified mail,
return receipt requested, or by internationally recognized courier and the
mailing date shall be deemed the date from which all time periods pertaining to
a date of notice shall run. Notices shall be addressed to the parties at the
registered address of record at the Company and may be changed upon Notice as
provided herein to the other party regarding such change of address.

(d)               This Agreement shall constitute the entire agreement between
the parties with respect to the subject matter hereof, and shall supersede all
previous oral and written (and all contemporaneous oral) negotiations,
commitments, agreements and understandings relating hereto.

(e)                All controversies arising out of or in connection with this
Agreement shall be finally settled under the Rules of Arbitration of the
American Arbitration Association by a single arbitrator appointed in accordance
with said Rules. The place of arbitration shall be Atlanta, Georgia. The
prevailing party in any such arbitration shall be awarded reimbursement of any
and all fees, costs, expenses and disbursements incurred with respect to such
arbitration.  The award of any such arbitration may be entered by any court of
competent jurisdiction.  In the event of any doubt regarding the enforceability
of the arbitration provisions herein, this Agreement shall be governed by, and
enforced in accordance with, the laws of the state of formation of the Company
(excluding the choice of law principles thereof). 

(f)                This Agreement shall inure to the benefit of, and be binding
upon, CIG Services and the Company (including any present or future subsidiaries
of the Company that are not signatories hereto), and their respective successors
and assigns.

(g)               The waiver by any party of any breach of this Agreement shall
not operate as or be construed to be a waiver by such party of any subsequent
breach.

(h)               This Agreement may be executed in two or more counterparts,
and by different parties on separate counterparts. Each set of counterparts
showing execution by all parties shall be deemed an original, and shall
constitute one and the same instrument.  Delivery of an executed copy of this
Agreement by electronic

2

--------------------------------------------------------------------------------

 

ADMINISTRATION SERVICES AGREEMENT

  

facsimile transmission or other means of electronic communication capable of
producing a printed copy will be deemed to be execution and delivery of this
Agreement as of the date set forth on page one of this Agreement.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3

--------------------------------------------------------------------------------

 

ADMINISTRATION SERVICES AGREEMENT

 

            IN WITNESS WHEREOF, the parties have caused this Agreement to be
executed and delivered as of this 7th day of October, 2011 by their respective
duly authorized officers or agents as set forth below.

 

CIG SERVICES LLC

 

            By:      /s/ Akram Baker                                 

                        Name: Akram Baker

                        Title President

 

COMMUNICATIONS INFRASTRUCTURE GROUP LLC

 

            By:      /s/ Melissa Spinella                             

                        Name: Melissa Spinella

                        Title Vice President

                        Address for Notices:

                         

                        5 Concourse Parkway, Ste. 3100

                        Atlanta, GA 30328

 

 

 

 

 

4

--------------------------------------------------------------------------------

 